 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers International Association,Local No. 16 and Brod & McClung-Pace Co.and Grand Metal Products Corp. Cases 36-CB-1045 and 36-CB-104630 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 23 December 1983 Administrative LawJudge Russell L. Stevens issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the Charging Parties filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sheet MetalWorkers International Association, Local No. 16,Portland, Oregon, its officers, agents, and repre-sentatives, shall take the action set forth in theOrder.1 In response to exceptions, we note two factual errors in the judge'sdecision which do not affect the ultimate disposition of the case. First,the record shows that in 1952 Local 544 was created to represent em-ployees primarily in the industrial and production industry, and thatLocal 16 represented employees primarily in the construction industry.Second, Brod's July 1982 proposal to Local 16 provided that Brod'sunionized employees would receive hourly compensation equaling hourlywages in the building trades only during time spent on projects whereSheet Building Trades contractors were still providing installation labor,and that various pension and benefit fund contributions would not beused in determining compensation.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Portland, Oregon, on October 12,1983.1 The complaint in Case 36-CB-1045 is based on acharge filed March 21 by Brod & McClung-Pace Co.(Brod). The complaint in Case 36-CB-1046 is based on acharge filed March 21 by Grand Metal Products Corp.(Grand Metal). By order dated April 26 the Regional Di-rector for Region 19, National Labor Relations Board(NLRB), consolidated the two cases for trial and issuedI All dates hereinafter are within 1983 unless otherwise stated.the complaint, which alleges that Sheet Metal WorkersInternational Association, Local No. 16 (Respondent orUnion), violated Section 8(b)(3) and (I)(A) of the Na-tional Labor Relations Act (Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of Respondent and the Charging Parties. TheGeneral Counsel made a closing oral argument at trial,but did not file a written brief.On the entire record, and from my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONBrod & McClung-Pace Co. is an Oregon corporationengaged in the manufacture of commercial and industrialheating, ventilation, and air-conditioning equipment inPortland, Oregon. During the past year it did a grossvolume of business in excess of $50,000 and purchasedgoods and services from outside the State of Oregonvalued in excess of $50,000, which were transported toits Portland location directly from points outside theState of Oregon.Grand Metal Products Corp. is an Oregon corporationengaged in the manufacture of hollow metal doors, metaldoor frames, and other metal products in Portland,Oregon. During the past year Grand Metal ProductsCorp. did a gross volume of business in excess of$500,000, and purchased goods and services from outsidethe State of Oregon in an amount in excess of $50,000,which were transported to its Portland location directlyfrom points outside the State of Oregon.I find that Brod & McClung-Pace Co. and GrandMetal Products Corp. are employers within the meaningof Section 2(2) of the Act, and are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Sheet Metal Workers International Association, LocalNo. 16 is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background2Respondent is an old union, having been chartered byits International Union in 1888 to represent employees inconstruction and production industries. In 1952 Local544 "carved out" of Respondent, and chartered by theInternational Union primarily to represent employees inthe construction industry. Respondent remained after theseparation of construction employees from its jurisdic-tion, primarily as a union to represent employees in theproduction industry. On May 1, 1982, Local 544 wasmerged back into Respondent and, on merger, Respond-ent succeeded to all bargaining agreements to whichI This background summary is based on stipulations of counsel, and oncredited testimony and evidence not in dispute.270 NLRB No. 17116 SHEET METAL WORKERS LOCAL 16 (BROD & MCCLUNG)Local 544 was a party. Thereafter, all employees ofLocal 544 became members of Respondent.Brod manufactures heating, ventilating, and air-condi-tioning equipment which it delivers to, and has installedat, various projects principally in the Portland, Oregonarea but throughout the United States Brod's manufac-turing facility is located in Portland, where it employsapproximately 190 union employees and approximately55 nonunion office employees. Brod's equipment, whichis installed by plumbing and heating and cooling contrac-tors and sheet metal employees, is guaranteed for I yearfrom the first beneficial use by buyers of the equipment.Because the first beneficial use often occurs only after alengthy construction period of large buildings or facili-ties, the warranty time may extend over a period of 2 or3 years. Some installers of Brod's equipment may be non-union contractors, but sheet metal work done on thatequipment within Respondent's jurisdiction is performedby members of Respondent.Grand Metal manufactures metal doors, door frames,and hospital surgical cabinets and partitions, which it de-livers to, and has installed at, various projects principallyin the Portland area. Grand Metal guarantees its prod-ucts, usually for 1 year. However, that period of timemay be longer if so required by architectural specifica-tions. Prior to March 1979 Grand Metal installed theproducts it sold, but on that date it sold its installationbusiness to one of its employees, Buster Hoagland, whoestablished his own business called H & H Metal Prod-ucts. Thereafter, and to the present time, Grand Metalhas done no installing of the products it manufactures.Brod has been in business since the 1940s, and has hadcollective-bargaining agreements with Local 544 since itwas organized in 1952. Brod's union employees are paidin accordance with its agreement with Local 544, themost recent agreements having been signed effectiveApril 1, 1982, just prior to Local 544's merger with Re-spondent on May 1 of that year. Prior to May 1, 1982,Brod had no agreement with Respondent, but since thatdate its union employees have been represented by Re-spondent. Brod's most recent agreement with Local 544,as well as its predecessor agreements, includes a scheduleof employee classifications and pay. No separate classifi-cation or pay rate is given for work performed pursuantto Brod's equipment warranty, which is the type of workprincipally involved in this controversy. Pay rates foremployees engaged in shopwork for Brod generally areless than rates for outside sheet metal construction workperformed at jobsites.Grand Metal had collective-bargaining agreementswith Local 544 from 1952 until that local was mergedwith Respondent May 1, 1982. The last agreements is ef-fective from April 15, 1982, through March 31, 1985.That agreement includes an employee classification andpay schedule, but no separate category is provided foremployees engaged in warranty work.Over the past years, since the late 1940s, Brod com-monly has received customer complaints within its prod-uct warranty period, concerning product deficiencies. On3 This agreement is J. Exh. 2.4 J. Exh. 1.receiving such complaints, Brod dispatches shop employ-ees to the jobsite to inspect the equipment and make nec-essary adjustments or repairs. For the past couple ofyears Brod's chief warranty serviceman has been LeroyManley, whose predecessor in that capacity was DonPottratz. Both employees were members of Local 544prior to the 1982 merger, as was their helper, JohnWakefield. Manley works in the shop, and goes into thefield only on special detail. He is paid pursuant to Brod'sbargaining agreement, and does no outside sheet metalwork. When he works at outside jobsites, such as whenhe does onsite warranty work, his pay under the bargain-ing agreement is less than that of sheet metal workers onthe job pursuant to union dispatch.In 1980, when Brod had a collective-bargaining agree-ment with Local 544, Pottratz was accosted in the fieldby a representative of Local 16 while making repairs inthe nature of warranty work, and was told that he wasnot permitted by Respondent to do that work. Pottratzlater was subjected to a union fine, and Brod filed anunfair labor practice charge with the Board. Ultimately,the fine was rescinded, and the charge was dropped.That incident resulted in an exchange of letters betweenBrod and Respondent, wherein Respondent contendedthat Brod's employees had been doing field constructionwork at substandard wages. On October 9, 1980, Brodwrote a long letter to Local 544, explained its warrantypolicy, and listed work and parts involved in warrantywork. On May 13, 1981, and again on August 7, 1981,Local 544 wrote to Brod. The latter correspondencestated:Dear Mr. Brod:It has been brought to the attention of this localunion that there is a question regarding the scope ofwork performed by your company as outlines inyour letter of October 9, 1980 pertaining to field in-stallation work (copy enclosed).Please be advised that this Local Unuon [sic]wants to make our position clear, that the LocalNo. 544 contract signed with your company doesnot cover the jurisdiction of any field installation,and/or service work being performed by the em-ployees covered under our agreement with yourcompany.Field installation, and/or service work mentionedabove comes under the jurisdiction of our sisterconstruction local unions in the construction indus-try.Warranty work should not be construed as fieldinstallation or service work.It is our opinion that a warranty is a writtenstatement, or guarantee, made by the manufacturerof a product assuring the purchaser that repairs orreplacement of defective parts will be made, with-out charge, for a specified period of time.If you desire, a representative of this local unionwill contact you in the very near future regardingclarification of this matter.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the above events, Brod continued to do war-ranty work in the field, as it had in the past.Representatives of Local 544 and Brod informally dis-cussed the problem on several occasions, but no agree-ment was reached. The matter was not discussed duringnegotiations for the 1982 agreement, although Brod pro-posed to add "Factory Warranty Technician" to thejourneyman classifications. No action was taken on theproposal.On July 23, 1982, after the merger of Local 544 andRespondent, Brod wrote to Local 16 and submitted aproposal which, inter alia, provided that Brod's employ-ees, when engaged in warranty work, would receive payand benefits equal to those of the sheet metal buildingtrades in the area where the work was performed.5OnAugust 17, 1982, Respondent replied to Brod, rejectedthe proposal, and offered a counterproposal which, interalia, would require that Brod use union-dispatched build-ing trades employees for warranty work, rather thanBrod using its own employees. By letter dated August31, 1982, Brod rejected Respondent's counterproposal.By letter dated September 14, 1982, Respondent advisedBrod's, inter alia, "we will be notifying the various localsthat your firm does not have a field agreement, and youremployees are not to be working in the field." On Sep-tember 30, 1982, Brod replied and stated, inter alia:We should make it perfectly clear that, in our judg-ment, it is in the best interests of Brod & McClungand the members of your local employed in ourshop that we do exactly what we have been doingin the past. This includes certain limited work in thefield which is well defined by years and years ofpast practice under our agreement with you. Ouragreement has always governed the terms, pay andother conditions under which that work has beenperformed. We will continue to honor our contractand expect you to do likewise. Continued attemptson your part to unilaterally force changes in thoseconditions are improper, if not illegal. To the extentyour actions in any way breach our agreement orotherwise interfere with or damage our business, wewill, of course, have no alternative but to hold youand the union responsible.By letter dated September 14, 1982, Local 16 advisedManley:Dear Sir and Brother:The agreement under which you are employeddoes not cover job site labor, furthermore the dele-gates at the convention voted to include the follow-ing language in the constitution: "employees of em-ployers engaged in the production or manufacturingfield in this industry who are not permitted to workor be sent outside of shops or plants in which theyare employed to perform work except to inspectWilliam Brod, treasurer and a stockholder of Brod, credibly testifiedthat this type of arrangement was made on one of Brod's jobs in Phoenix,Arizona, in 1982. R. Exh. 2 is a copy of the arrangement made withLocal 359.warranty failure and to supervise the correction offaulty products."Should you have any questions, please give me acall.On October 7, 1982, Respondent's shop steward posteda notice on Brod's bulletin board which stated, inter alia:Anyone who works in the field but isn't covered bya field agreement could be charged and fined. Ifyou are asked to work out of the shop it is recom-mended that you tell the employer you don't wantto violate the Rules of the union, and to call theUnion to see if it is O.K.In October 1982 Manley and Wakefield were sent byBrod to do some work on equipment Brod had sold foruse at the Rossman landfill site in Oregon City. Whilethey were at work John Smith, who represented Re-spondent, approached them, said they were doing unau-thorized work, threatened them with fines and expulsionfrom the Union, and handed them a copy of a recentlyenacted amendment to the International's constitutionwhich covered the situation. Smith said the two employ-ees could supervise the work if it were done by union-dispatched employees, but that they could not work withtools on the job.On October 28, 1982, Brod posted the following noticeon its bulletin board, addressed to hourly employees:In the recent past we have had a dispute withUnion Local 16 Buildings and Trades Division con-cerning our past practices of warranty repair andservice work on heating, ventilating and air-condi-tioning equipment of our manufacture and otherallied manufacturers. Under all the contracts andagreements since this plant was unionized we haveprovided warranty/service work for our customers.This practice will continue!! It is mandatory for thelong-range health of our business and the companyto maintain a cost-effective warranty/service pro-gram.In answer to the Union's warning that any em-ployee working in the field may be charged andfined, we will file an unfair labor practice casethrough the NLRB. The Union cannot unilaterallychange the contract and the rules of our past prac-tices without first negotiating those changes.Remember, we all work for Brod & McClung-Pace Co., not the Union, and the Company pays allthe wages, salaries and benefits.February 25, 1983, Manley was replacing a bearing onequipment Brod sold to the Shriners' Hospital in Port-land, when he was approached by Smith and LeoLyman, another representative of Respondent. Lymantold Manley that he could inspect the equipment, butthat he could not work on it, since that was buildingtrades work. Lyman referred to the International's con-stitution and stated that, if Manley worked on the equip-ment, he would have to file union charges againstManley. In order that the job, which was in the nature118 SHEET METAL WORKERS LOCAL 16 (BROD & MCCLUNG)of an emergency, could be completed, Manley super-vised a steamfitter who did the work.Grand Metal has done warranty work since 1952, andfor the past 5 years that work principally has been doneby employee Fred Elgin, a member of Local 544 prior tothe 1982 union merger. In 1980, Elgin was confronted ona warranty job by a representative of Respondent, whosaid Elgin was not supposed to be working on the job.6Subsequently, union charges were filed against Elgin be-cause of the incident, and he was fined by Respondent.Grand metal filed a charge with NLRB because of thefine. The fine later was rescinded. Elgin's money was re-turned to him, and Grand Metal withdrew the NLRBcharge. In February 1983 Lyman and Charles Strayer,another representative of Respondent, confronted Elginon a warranty job at Northwest Bell, and stated thatElgin was not supposed to be doing that work. Theystated that, if Elgin continued to work on that job, hewould receive union charges and be fined. Elgin left thejob unfinished. The charges in this case resulted fromthis incident.7B. DiscussionThere is no dispute concerning the fact that, historical-ly, Brod and Grand Metal have performed warrantywork without challenge by Respondent. There is no evi-dence that, prior to 1980, the subject was of concern tothe parties, or that the definition of warranty work wasin doubt. Such work was not defined in any contract, yetBrod and Grand Metal consistently performed suchwork year after year, clearly with Respondent's knowl-edge. Brod proposed in 1982 that the new contract in-clude a classification for warranty work, which proposalwas rejected, but that proposal was precipitated by therecent objections of Respondent. Clearly, past practicewas that Brod and Grand Metal dispatched shop em-ployees to do warranty work in the field, whatever mayhave been set out as work classifications of the contracts.Brod's proposal did not alter the fact that the parties formany years had agreed to contracts that embodied theirpast practice.It is clear that the work involved in this dispute iswarranty work, i.e., work for which Brod and GrandMetal remained liable following delivery of their prod-ucts to worksites.Respondent argues that its International's constitution,as amended in 1983, precludes warranty work such asthat performed by shop employees of Brod andMcClung. That argument has no merit. Brod and GrandMetal had a long bargaining relationship with Local 544which resulted in contracts that, through practice, em-bodied performance of warranty work in the field byshop employees of the two companies. Starting in 1980,Respondent unilaterally sought to change the past prac-6 Elgin credibly testified that he never had done installation work forGrand Metal; that his work is limited to shop and warranty work. Asnoted above, Grand Metal has contracted out all of its installation worksince March 1979.7 Elgin and Richard Koessel, Grand Metal's vice president, crediblytestified that a similar incident occurred earlier in 1982, on a warrantyjob at Kaiser Hospital. After some discussion between Grand Metal andRespondent, Elgin was permitted to finish the job.tice of the parties and their bargaining agreements,through fines levied against, and personal pressure on,employees of Brod and McClung. Such action consti-tutes a violation of the Act, as alleged by the GeneralCounsel.8Respondent argues that the International's constitutionprohibits the companies' shop employees from doingwarranty work in the field, but that fact is immaterial. Itappears possible that the constitution was amended, par-tially or entirely, in response to Respondent's problemwith Brod and Grand Metal, but whether or not suchwas the case, Respondent legally cannot use the constitu-tion as a basis for its actions herein, any more than it canattempt to achieve its goal by fining and pressuring theCompanies' employees. As discussed above, the pastpractice of the parties established the right of the twoCompanies to assign warranty work under the collective-bargaining agreement to shop employees, and Respond-ent's only legal avenue of relief would be through fur-ther bargaining.Respondent argues that the past practice is widespreadand well known, wherein shop employees are precludedfrom doing work in the field. Elgin and Lyman so testi-fied, and Lyman testified that "I have chased a lot ofproduction workers off of union jobs." Such may well bethe case, but that is beside the point. A contractualmatter is involved herein-not a matter of intraunionpractice or union rules.Finally, Respondent argues that Scofieldgcontrols theissue herein, because Brod and Grand Metal "sought tocreate a new classification of factory warranty techni-cian" in the face of Respondent's right to enforce a prop-erly adopted rule relative to field work. Scofield is notapplicable herein, since a "new classification" is not inissue. The field warranty work of Brod and GrandMetal, with Respondent's past occurrence, is far fromnew-it has been going on for more than 30 years.Brod's attempt to negotiate a specific contractual modifi-cation was made solely to keep the peace with Respond-ent, after Respondent already had embarked on itscourse of unlawful pressure on the employees of Brodand Grand Metal. Respondent not only refused to nego-tiate the matter-it continued its pressure against the twoCompanies and their employees.It is found that Respondent violated the Act as al-leged.CONCLUSIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. Brod & McClung-Pace Co. and Grand Metal Prod-ucts Corp. are employers within the meaning of Section2(2), (6), and (7) of the Act.3. By threatening Brod's employee Keith Manley andGrand Metal's employee Fred Elgin and others withunion disciplinary action, including court collectiblefines, if they continued to perform warranty work with' Painters District Council 9, 186 NLRB 964 (1970). See also TeamstersLocal 100 (Marine Materials), 214 NLRB 1094 (1974), and Operating Engi-neers Local 39 (San Jose Hospital), 240 NLRB 1122 (1979).9 Scofield v. NLRB, 394 U.S. 423 (1969).119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe object of attempting to achieve a unilateral, midtermmodification of collective-bargaining agreements withBrod and Grand Metal, Respondent violated Section8(bX3) and (IXA) of the Act.4. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(3) and (I)(A)of the Act, I shall recommend that Respondent be or-dered to cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies ofthe Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended l oORDERThe Respondent, Sheet Metal Workers InternationalAssociation, Local No. 16, shall1. Cease and desist from threatening employees ofBrod & McClung-Pace Co. and Grand Metal ProductsCorp. with disciplinary action, including court collectiblefines, if they continue to perform warranty work, withthe object of attempting to achieve a unilateral, midtermmodification of collective-bargaining agreements withBrod and Grand Metal.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act.(a) Post at its meeting halls copies of the attachednotice marked "Appendix."" Copies of the notice, onforms provided by the Regional Director for Region 19,after being signed by Respondent's authorized represent-ative, shall be posted by Respondent immediately uponreceipt and maintained for 60 consecutive days in con-'s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 19sufficient signed copies of the aforesaid notice for postingby Brod & McClung-Pace Co. and Grand Metal Prod-ucts Corp., if they are willing to do so, in places wherenotices to employees customarily are posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply." If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees of Brod &McClung-Pace Co. and Grand Metal Products Corp.with disciplinary action, including court collectible fines,if they continue to perform warranty work, with theobject of attempting to achieve a unilateral, midtermmodification of collective-bargaining agreements withBrod and Grand Metal.SHEET METAL WORKERS INTERNATIONALASSOCIATION, LOCAL No. 16120